Citation Nr: 9900869	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  97-22 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to dependent's educational assistance under 
Chapter 35, Title 38, United States Code, for periods of 
enrollment prior to March 11, 1995.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The veteran, who is the appellants father, served on active 
duty from November 1965 to May 1969.  

The veteran, on behalf of the appellant, had a personal 
hearing on July 8, 1998, before the signatory acting Board 
member via video conference between the Department of 
Veterans Affairs (VA) Regional Office at Houston, Texas, and 
the Board of Veterans Appeals (Board) in Washington, D.C.  
The appeal, however, is from the RO at Muskogee, Oklahoma.  
The veteran now lives in Texas, and scheduling the personal 
hearing via video conference at the Houston RO apparently was 
most convenient.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in substance, that he is entitled to 
received dependents educational assistance benefits one year 
prior to the rating decision which established his 
eligibility, July 12, 1995.  He does not feel that 
entitlement to these benefits should be governed by his 
enrollment certification information.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that that the claim for dependents 
educational assistance under Chapter35, Title 38, United 
States Code, for any period of enrollment prior to March 11, 
1995, is without legal merit, except for that period between 
February 26 and March 11, 1995, for which dependents 
educational assistance allowance is payable.  


FINDINGS OF FACT

1.  The veteran, whose son is the appellant, served on active 
duty from November 1965 to May 1969 and has had a permanent 
and total service connected disability effective since in 
August 1974, as established by rating action dated in July 
1975.  

2.  The appellants application for dependents education 
assistance benefits was received on February 26, 1996, 
indicating periods of enrollment from September 1991 to 
December 1994.  

3.  Information certified by the schools director of 
enrollment that the appellant was enrolled during periods 
from July 12 to August 13, 1994, from August 29 to December 
15, 1994, and from January 16 to April 25, 1995, was received 
from the school on February 26, 1996.  

4.  The enrollment certification for the period August 29 to 
December 16, 1994, was received on March 11, 1996.  

5.  The appellant was awarded dependents educational 
assistance benefits for his periods of enrollment beginning 
on March 11, 1995.  


CONCLUSIONS OF LAW

1.  Dependents educational assistance benefits are payable 
for the period of certified enrollment between February 26, 
and March 11, 1995.  38 U.S.C.A. §§ 3680, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. § 21.4131(a)(2) (1998)

2.  The legal requirements for the payment of dependents 
educational assistance benefits for any period of enrollment 
prior to February 26, 1995, are not met.  38 U.S.C.A. 
§§ 3501, 3512, 3513, 3680 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.807, 21.3041, 21.4131 (1998); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veterans paternity of the appellant, his active service, 
and his permanent and total service connected disability 
rating, assigned by rating action in July 1995, effective 
from August 19, 1994, are not in dispute.  

The appellants original application for Chapter 35 benefits 
for college beginning in September 1991 through December 1994 
was received on February 26, 1996.  His first enrollment 
certification, sent by letter from the school, was received 
on February 26, 1996.  That letter showed enrollment periods 
from July to August 13, 1994, from August 29 to December 15, 
1994, and from January 16 to April 25, 1995.  This 
information was confirmed by an enrollment certification 
received from the school on March 11, 1996.  Chapter 35 
benefits were granted for his enrollment retroactive to March 
11, 1995.  

The veteran had a personal hearing (video conference) on 
behalf of the appellant before the signatory acting Board 
member at the RO in Houston, Texas, in July 1998.  He 
testified that the appellant was enrolled in school on the 
effective date of his eligibility for dependents educational 
assistance on August 19, 1994, and such should be awarded 
retroactive to that date.  He asserted that he did not know 
that the appellant became eligible for dependents 
educational assistance in August 1994 when notice of the July 
1995 rating decision was received, or that the school had not 
submitted the certifications for periods of enrollment during 
1994 and prior to March 11, 1995 until too late, in 1996.  He 
testified that the appellant was entitled to dependents 
educational assistance back to certified enrollment on and 
subsequent to August 24, 1994.  Transcript (T.) at page 3 
(3).  He specified that the appellant was owed such benefits 
for certified enrollment up to December 6, 1994, and from 
January 15 to May 10, 1995.  T. at 5.  He testified that the 
enrollment could not be certified prior to 1996 because the 
semester in 1995 had already begun when notice was received 
of the appellants eligibility for dependents educational 
assistance.  T. at 9.  He stated that a lot of time was 
consumed because of the way the school operated and the fact 
that, between the Houston RO and the Muskogee RO, it could 
not be determined that eligibility to dependents educational 
assistance had been established.  He felt that the appellant 
was entitled to dependents educational assistance back to 
August 1994, the effective date of the compensation award 
giving rise to eligibility for dependents educational 
assistance.  T. at 10.  He expressed that a VA employee 
informed him that the appellant could not submit an 
application for dependents educational assistance and the 
school could not submit enrollment certifications until 1996 
because the appellant was already enrolled in school in July 
1995, when the veteran was notified of the appellants 
eligibility back to August 1994.  T. at 15.  It was requested 
that the provisions of 38 C.F.R. § 3.321 be applied for the 
retroactive benefits sought.  T. at 16.  

Criteria

For the purposes of dependent's educational assistance under 
38 U.S.C.A. § 3501, the child of a veteran has basic 
eligibility if the veteran was discharged from service under 
conditions other than dishonorable and has a permanent total 
service-connected disability.  38 C.F.R. § 3.807.  

A child of a veteran who has reached age 18 before the 
effective date that the permanent and total disability rating 
of the veteran occurs and before the child reaches age 26, 
the beginning date of eligibility of the child for Chapter 35 
benefits will be the effective date of the rating or the date 
of notification to the veteran from whom the child derives 
eligibility, whichever is more advantageous to the eligible 
child.  38 U.S.C.A. § 3512; 38 C.F.R. § 21.3041.  In order to 
receive Chapter 35 educational benefits, a claimant who has 
reached majority must file an application as prescribed by 
the Secretary.  38 U.S.C.A. § 3513.  The legal criteria 
specify that the commencing date of an award of Chapter 35 
educational benefits will not be earlier than the date one 
year prior to the date of receipt of the application or 
enrollment certification, whichever is later.  38 U.S.C.A. 
§ 3680; 38 C.F.R. § 21.4131(a)(2).  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Veterans Appeals held that in a case where 
the law is dispositive of the claim, it should be denied 
because of lack of legal entitlement under the law.  

Analysis

The appellants basic eligibility for dependents educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, since August 19, 1994, is not in dispute.  The payment 
of such benefits for any enrollment period prior to March 11, 
1995, back no earlier than August 19, 1994, is the essential 
issue.  

The applicable law and regulations mandate that dependents 
education assistance allowance may not be paid for any 
enrollment period more than a year prior to the receipt of 
the application for such allowance, or the receipt of the 
enrollment certification, whichever is later.  See 38 
U.S.C.A. § 3680; 38 C.F.R. § 21.4131(a)(2).  Between the 
commencement date of August 24, 1994, and January 1995, no 
certification of enrollment was received from the school 
until February 26, 1996.  This fact is not in dispute.  
Dependents educational assistance allowance is not payable 
for this period because the enrollment certification was not 
received within a year subsequent to such period.  It is not 
disputed that any enrollment certificate for any period 
subsequent to August 19, 1994, was received prior to February 
26, 1996.  The fact that the enrollment certificate was 
received later than the application for pertinent benefits is 
not in dispute.  A more formal enrollment certification for 
the same enrollment period was received on March 11, 1996.  
This later certification of enrollment by the school was the 
basis for the dependents educational assistance that has 
been paid, effective March 11, 1995, and is not in dispute.  
Nevertheless, the first school certification of enrollment 
from January to April 1995 was received on February 26, 1996, 
thereby supporting a retroactive payment of dependents 
educational assistance benefits from February 26 to March 11, 
1995.  

The veteran has contended on behalf of his son, the 
appellant, that dependents educational assistance allowance 
should be paid retroactive to August 19, 1994, because a VA 
employee had informed him erroneously that an enrollment 
certification could not be submitted for such payment until 
the period of enrollment scheduled to begin in August 1995, 
which would have been the next period of enrollment after the 
veteran was notified, in July 1995, of the appellants 
eligibility for dependents educational assistance allowance 
from August 19, 1994.  He also asserts that the delay by VA 
of establishing such eligibility, from August 1994 until the 
notice sent to the veteran in July 1995, justifies a 
retroactive award of dependents educational assistance 
allowance.  It is not independently verified that the veteran 
was misinformed by any VA employee as to the procedures for 
receiving dependents educational assistance allowance but, 
even if he were, there is no exception to the effective date 
rule specified above, that payment cannot be made effective 
earlier than one year prior to the date of receipt of the 
application or the date of receipt of the enrollment 
certification, whichever is later.  It is noted again that no 
certification of enrollment between August 24, 1994, and 
January 1995 was received prior to February 26, 1996, more 
than a year subsequent to the end of that enrollment period.  
If the appellant had submitted an application and enrollment 
certification as soon as he was informed of his eligibility 
in July 1995, he would have been paid for the entire period 
of certified enrollment after August 19, 1994, his 
eligibility date, which would have been a period of time 
within the year prior to the receipt of such application and 
enrollment certification.  

Except for the period from February 26 to March 11, 1995, 
there is no dispute as to the factual matter that the latest 
date of receipt of the requisite application and enrollment 
certificate was March 11, 1996, making March 11, 1996, with 
the aforementioned exception, the earliest commencing date 
for payment of dependents educational assistance allowance.  
For all periods of certified enrollment after August 19, 
1994, up to February 26, 1995, the applicable law and 
regulations govern the outcome of this case.  Under the 
governing regulatory provisions, which are binding on the 
Board pursuant to 38 U.S.C.A. § 7104(a), payment of Chapter 
35 educational benefits may not be made for any period of 
enrollment prior to February 26, 1995.  No exceptions to the 
controlling legal criteria have been promulgated, and the 
Board has no authority to overturn or to disregard them.  In 
other words, the applicable legal criteria preclude any 
retroactive payment of dependents educational assistance 
allowance prior to February 26, 1995.  The claim for such 
assistance prior to that date is without legal merit and must 
be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

The Board takes note of the claim that the provisions of 
38 C.F.R. § 3.321 support the retroactive educational 
benefits sought, but those provisions apply to extraschedular 
ratings in the context of the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, and not criteria for the 
payment, currently or retroactively, of dependents 
educational assistance allowance.  


ORDER

Dependent's educational assistance under Chapter 35, Title 
38, United States Code, for the period of certified 
enrollment from February 26 to March 11, 1995, is granted.  

Dependents education assistance under Chapter 35, Title 38, 
United States Code for any period of certified enrollment 
prior to February 26, 1995, is denied.  


		
	R. K. ERKENBRACK
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  
- 2 -
